 NEUMAN TRANSIT Co., INC.6596.By promulgating and enforcing broad rules against solicitationand the distribu-tion of literature on company premises during nonworking time, the Respondent hasalso engagedin unfair labor practices within the meaning of Section 8(a) (1) of theAct.7The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act[Recommendations omitted from publication.]Neuman Transit Co., Inc.andInternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, Local UnionNo. 307.Case No. 07-CA-1087. September 18,1969DECISION AND ORDEROn May 3, 1962, Trial Examiner David F. Doyle issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.Thereafter, the General Counsel and the Charging Party filed ex-ceptions to the Intermediate Report together with supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint.]iThe Trial Examiner found that the appropriate unit for collective bargaining was onecomprising all drivers employed by the Respondent at its Rawlins, Riverton,Rock Springs,Casper, Evanston,and Jeffrey City, Wyoming,terminals.On the other hand,the GeneralCounsel and International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, Local Union No. 307, the Charging Party herein, contend, in pertinentpart, that the drivers assigned to the Jeffrey City terminal should be excluded from theunit.In dismissing the complaint,herein,we find it unnecessary to resolve this issueas to the appropriate unit for collective-bargaining purposesHere,the record clearlyshows, as found by the Trial Examiner. that the Respondent had a good-faith doubt asto the majority status of the Union whether or not the JeflieyCitydrivers were includedin the unitAccordingly without passing upon the Taal Examiner's appropriate unitdetermination,we agree with the Trial Examiner's remaining conclusions that the Re-spondent had a good-faith doubt as to the majority status of the Union,and did notviolate Section 8(a) (5) or(1) by its refusal to bargain138 NLRB No. 79.662353-63-vol 138-43 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe charge in this case was filed by the above-named Union on August 22, 1961,and complaint herein was issued by the Regional Director of the Board (Twenty-seventh Region) on December 1, 1961.1The Respondent filed a timely answerand thereafter this proceeding came on regularly to be heard by Trial ExaminerDavid F. Doyle at Rawlins, Wyoming, on January 16 through 20, 1962.At thehearing, the parties were represented by counsel who were afforded a full opportunityto present evidence, examine and cross-examine witnesses, and to present oralarguments and briefs on the issues.Upon the entire record, and from my observation of the witnesses, I hereby makethe following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OPERATIONSOF THE COMPANYThe pleadings and a stipulation of the parties establish that the Company is aWyomingcorporation with its principal place of business at Rawlins,Wyoming,where it isengaged in the business of a common and contract carrier, hauling generalfreight, livestock,oil products,chemicals, ores,and other commodities.The Com-pany annually derives gross revenues in excess of $50,000 from the interstate trans-portation of general freight, oil products,and other materials and commodities.In the course and conduct of its business the Company maintains terminals andplaces of business at Rawlins,Riverton,Rock Springs, Evanston,Casper, andJeffrey City,Wyoming.It is not disputed,and I find, that all times pertinent hereto the Company was andis an employer engaged in commerce within the meaningof the Act.II.THELABOR ORGANIZATION INVOLVEDIt is admitted in the pleadings,and I find, that the Union at all times pertinenthereto was,and is, a labor organization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA. The issuesThe complaint herein alleged that between August 19 and 23, 1961, the Companycommitted unfair labor practices in violation of Section 8(a) (1),(3), and (5) of theAct.The answer of the Company denied the commission of unfair labor practicesand asserted certain affirmative defenses.At the hearing the General Counsel in-troduced the formal documents basic to the proceeding and at that point the TrialExaminer suggested that opening statements by counsel followed by a pretrialconference on the record might be beneficial to ascertain any areas in which theparties agreed and to sharpen the issues requiring litigation.Counsel agreed tothe suggestion.In the ensuing pretrial conference the following issues emerged:1.The General Counsel contended that on August 19, 1961, the Company haddischarged employees Sealock and Stanley for engaging in union activities andhad on about the same date laid off employees Jones, Frederick, Saxton, and Stans-bury for the same discriminatory reason, all in violation of Section 8(a)(3) and (1)of the Act.The Company contended that Sealock and Stanley were discharged forgood and sufficient cause-failure to report for work; and that Jones, Frederick,Saxton, and Stansbury were temporarily laid off because of lack of work.2.The General Counsel contended that the Union in an organizational campaignachievedmajority status of the Company's employees in a unit appropriate forbargaining on or about August 20, 1961, and thereafter properly demanded recog-nition by the Company and bargaining, which was refused by the Company.Healso contended that by the unfair labor practices involving the discharges andlayoffs, the Company had refused to bargain with the Union, all in violation ofI In this report the Charging Party, International Brotherhood of Teamsters. Chauffeurs,Warehousemen and Helpers of America, Local No 307, is referred to as the Union or theTeamsters ; Neuman Transit Co , Inc., as the Respondent, the Company, or the Employer ;the National Labor Relations Board as the Board; and the Labor Management RelationsAct, as amended, as the Act ; the General Counsel of the Board and his representativesat the hearing, as the General Counsel. NEUMAN TRANSIT CO., INC.661Section 8(a)(5) of the Act.The Company on this point contended that the dis-charges and layoffs were lawful, as set forth above, and that it refused to recognizethe Teamsters as the representative of its employees because the Company had agood-faith doubt that the Teamsters represented a majority of its employees in anyunit which the Board, on the basis of its decisions, could find appropriate.3.The General Counsel contended that certain of the Company's officers andsupervisors had interrogated certain employees concerning their concerted activitiesand threatened employees with loss of employment or other economic reprisals ifthey became or remained members of the Union. This contention the Companydenied.4.The General Counsel in his opening statement said that he was going to show a"long history of anti-union conduct" on the part of the Company by the introduction.into evidence of certain testimony relative to a meeting of Neuman and his em-ployees at the Ferris Hotel, Rawlins, which would relate to events outside the 6-monthperiod of limitation under Section 10(b) of the Act.He conceded that no finding ofan unfair labor practice could be based upon conduct disclosed by such testimony,but he said it would shed light on the events which occurred within the permissible6-month period, which were claimed to be unfair labor practices in this proceeding.He stated that such evidence was admissible in the t. ht of the United States SupremeCourt's decision inLocal Lodge No. 1424, International Association of Machinists,AFL-CIO; et al. (Bryan Manufacturing Co.) V. N.L.R.B.,362 U.S. 411. The reac-tion of the Company to this proposal was prompt and vigorous.Counsel for theCompany contended that such evidence was inadmissible and cited as authority thesame case,Bryan Manufacturing Co. (supra).The Trial Examiner stated to counselthat when evidence outside the 6-month period was proffered, he would be inclined torule that it was admissible for the purpose of shedding light on any of the conductof the Company, now alleged in the complaint to be unfair labor practices.However,the Trial Examiner stated that such evidence became admissible if, fairly considered,it shed light or clarity on the alleged unfair labor practices set forth in the complaint.He also stated that in the event the so-called background evidence, after full dis-closure, didnotmeet the requirements for admissibility, he would entertain a propermotion to strike such background evidence from the record. Thereafter in the courseof the hearing at each and every point where the General Counsel sought to introduceevidence relating to events prior in time to the 6-month period allowed by Section10(b) of the Act, counsel for the Respondent made proper objection, was overruledby the Trial Examiner, and a specific exception noted in favor of the Company.The evidence in this case is contained in 767 pages of transcript and some 40-oddexhibits.However, much of the evidence is undisputed, and this affords a mosthelpful basis from which the contested issues may be correlated and evaluated.The Trial Examiner has considered all of this evidence in its totality in arrivingat his concluding findings as to each of the contested issues.However, the orderlyorganization of this report requires that the testimony and exhibits pertinent to eachcontested issue be kept close to the Trial Examiner's concluding findings on thatissue.This brings a type of separation of issues into this report, but the TrialExaminer wishes it distinctly understood that all the evidence has been considered inits totality, in making the findings hereinafter expressed.B.Undisputed facts.The operations of the Company, its terminals, etc.; duties ofdrivers; the labor management policies; the Rock Springs operation; some sea-sonal factors; the unit appropriateAt the hearing the principal witness as to the operations of the Neuman TransitCompany was its president, H. T. (Ted) Neuman.He was called by the GeneralCounsel as an adverse witness under Rule 43(b).The testimony of Neuman as tothe operations of the company is not challenged by the General Counsel.Additionalvaluable evidence on these points is contained in a series of exhibits prepared byChristieMayash, accountant for the Company, which were stipulated into evidence,after being thoroughly examined and checked by all counsel. In addition, some ofthe employees testified to various features of their employmentThismass oftestimony affords a clear picture of the operations of the Company and the dutiesof its drivers.Since this feature is basic to the entire controversy, the evidenceon this point will be related first.It is undisputed that the Company maintains terminals at the following placesin the State of Wyoming: Rawlins, Casper, Riverton, Rock Springs, Evanston, andJeffrey City.The terminal at Rawlins is the heart of the system. It is from thisheadquarters that Neuman, president of the Company, with the assistance of DonRogers, dispatcher, directs all operations throughout the system.At each of theother terminals the Company has a dispatcher and such mechanics as are needed 662DECISIONSOF NATIONALLABOR RELATIONS BOARDto keep the Neuman fleet of trucks in repair. For its business of hauling the Com-pany operates 35 heavy duty diesel-powered tractors and 57 trailers of various kindsand types.The Company hauls a wide variety of freight for its customers whoare engaged in a variety of businesses.The diesel-powered tractors are used tohaul all commodities.One day the power unit may be used to haul livestockwith a livestock trailer, the next day road oil with a tanker trailer, and the followingday, uranium concentrate which is contained in sealed containers and transportedin a trailer van.During the calendar year 1961 the percentage of business fromthe varying types of hauling were:PercentUranium ore-------------------------------------------------43.80Petroleum products-------------------------------------------- 21.56Roadoil ----------------------------------------------------- 14.94Acid -------------------------------------------------------- 10.35Livestock ----------------------------------------------------5.08Yellow cake (uranium concentrate) ------------------------------ 2.74Heavyequipment----------------------------------------------.43Miscellaneous(chemicals,cement,etc.)-------------------------- 1.10All truckdrivers are hired by Neuman or Don Rogers at Rawlins, WyomingThetransfer of all employees and equipment between the various terminals is alsodirected by Neuman or Rogers from the central office in Rawlins.At this officeallaccident and safety reports are prepared and all personnel records for truck-drivers are maintained.Duplicate records are not kept at any other location.Fromthe central terminal in Rawlins the distance to other terminals in the system is asfollows:To Riverton-l55 miles; Casper-118 miles; Rock Springs-108 miles;Evanston-214 miles; ShirleyBasin-107 miles; Jeffrey City-72 miles.The testimony and the exhibits also establish that all truckdrivers are hired todrive all equipment and to haul all the various commodities transported in thesystem.They are transferred between Rawlins, Riverton, Evanston, Casper, andRock Springs routinely and frequently;drivers stationed at those cities are trans-ferred to Jeffrey City as necessity requires, but less frequently.The Company's method of pay for all drivers employed by the Company is de-pendent on the type of commodity hauled. These rates are as follows:A. Drivershauling sulfuric acid are compensated on a per-trip basis varying asto length of tripB.Drivers hauling livestock receive 6 cents per mile, plus loading and unloadingtimeC.Drivers hauling petroleum receive 63/4 cents per mile, plus unloading time.D. Drivers hauling road oil receive 61/4 cents per mile, plus unloading time.E.Drivers hauling freight receive 61/4 cents per mile, plus loading and unloadingtime.F Drivers hauling ore are paid on an hourly rate, and receive overtime at therate of time and one-half for all hours worked beyond 40 hours in a workweek.It is also undisputed that the Company has a common policy on labor relations,vacations,holidays, and health and welfare for all drivers at all locations.TheCompany has a common retirement plan for all truckdrivers at all locations, andall truckdrivers have similar skills and abilities.In general,the Company has uniformity of wages and working conditions amongallemployees, dependent upon the type of equipment which the truckdriversoperate.There is some difference in the operations when the drivers are hauling varioustypes of commodities.When the drivers are hauling road oil, petroleum, anduranium ore, they do not keep Interstate Commerce Commission logs.Driverson interstate runs, hauling acid,livestock,and yellow cake(uranium concentrate)do keep ICC logs.The work performed by the drivers located at the Jeffrey City terminal differs insome respects from the duties performed by drivers at other terminals.The JeffreyCity teiminal is maintained for the purpose of hauling uranium ore from the uraniummines in the Gas Hills area of Wyoming to the Western Nuclear Mill at Jeffrey CityThis is a distance of approximately 225 miles, all within the State of WyomingNeuman testified that the Jeffrey City operation was called the ore division forbookkeeping purposes inasmuch as that type of operation did not vary except asto volume.Also at Jeffrey City, the Company maintains some extra-heavy-dutytype of Euclid truck which is used to haul raw ore from the mines to the uraniummills.Because of their great size, these heavy vehicles are not allowed on publichighways and they travel on special private roads.He also said that the bills oflading for these hauls are different from those used at other terminals in that theyrefer to the operation as the ore division.He explained that this again was book- NEUMAN TRANSIT CO., INC.663keeping procedure.Since these men do not drive in interstate commerce,they arenot required to keep ICC logs.Neuman also said that the Atomic Energy Com-mission,by its directives,controls the productivity of the uranium mills who inturn control the amount of uranium ore which the Company must haul from themines to the mills.He said this amount fluctuated very widely and he transferredmen and equipment from the otherterminalsto the Jeffrey City terminal in accord-ance with the tonnage directives given to him by the nuclear mills.The assignmentof drivers and equipment to Jeffrey City is controlled by Neuman and Rogers atRawlins, the same as all other transfers of men or equipment.An exhibit established that the average number of drivers employed by the systemper month in the year 1960 was 41.25 and in 1961 it was 49.75. As illustrativeof the fluctuation of drivers engaged in hauling ore,Neuman testified,from com-pany records, that on January 16, 1962, 27 out of 44 drivers were engaged inhauling uranium ore.On January 15, 1961, 16 drivers were hauling ore. In Mayand June 1961,12 drivers were hauling ore, and on August 20, 1961, 8 driverswere hauling ore.The Company prior to 1959 paid the drivers at Jeffrey City engaged in haulingore, on a mileage basis.In that year the Federal Wage and Hour Division, De-partment of Labor, by means of a proceeding entitledMitchell v.Metals Trans-portationCo.,137F. Supp. 887(Wyo. 1959),required the Company to pay theJeffrey Citydrivers thereafter on an hourly basis.It is undisputed that the Company has six men based at Jeffrey City who are thenucleus for that operation.Rather infrequently they are transferred to other hauls,but it is similarly undisputed that frequently this force of six is greatly expandedby the transfer of drivers from Riverton and elsewhere to take care of expandedneeds of the uranium mills.From all the evidence it would appear that the sixmen at Jeffrey City can take care of the minimum requirements of the mills, butfluctuations of volume upward require the transfer of men and power units andtrailers to JeffreyCity.When the demands of the mills return to routine require-ments, the expanded force is redistributed back to their bases at Riverton,Rawlinsetc.The six drivers at Jeffrey City are Hornbeck, Lynn Kelly, Orville Kelly, Lamb,Luton, andPatton.Hornbeck was hired January 16, 1960, as a patrol operator, but on or about April1961 began hauling uranium ore.He has regularly hauled acid in tank trailerfrom the Susquehanna plant at Riverton to Western Nuclear mills and from theSusquehanna plant intoLuckyMc in the Gas Hills.Hornbeck also testified thatother Jeffrey City drivers have also hauled acid regularly on different occasions.OrvilleKelly was hired on February 6, 1961, at Jeffrey City.He has hauleduranium ore at JeffreyCity,been transferred to Rawlins terminal hauling livestockand gas products,and then been transferred temporarily beck to Jeffrey City tohaul ore.For the month of March 1961 he was transferred back to Rawlins tohaul gas, and then on approximately March 28, 1961,hewas transferred toJeffrey CityLynnKelly was hired in January 1960, starting work at the Rawlins terminal.Hewas transferred to JeffreyCityand, while located there,has hauled ore, fuel oil,and acid.He testified that other drivers at Jeffrey City have hauled acid becausethat was a"regular" haul.The parties stipulated that Patton and Lamb were stationed at Jeffrey City, hauleduranium ore, and were not transferred from Jeffrey City to any other terminal.Patton was hired in October 1959 and Lamb in May 1961.Luton was hired on May 8, 1961. He hauled ore during the period May 8 to 30,1961On June 1 and 2, Lutonwas stationed at Rawlins.From June3 to 17 hewas stationed in JeffreyCityhauling ore and from June 18 to 23, 1961, he wasstationed at Rawlins hauling diesel fuel and road oil from Sinclair to Fort Bridger,Wyoming.Neuman testified that Jeffrey City-based drivers hauled acid from Riverton to theWestern Nuclear, Lucky Mc, Gold Mill, Federal Red Rock Mills, and to theGlobe Mill on a regular recurring basis.That when Jeffrey City-based drivers haulacid, they were paid by the trip.Neuman also testified that the livestock hauling was seasonal;itexpanded in thespring and summer months and dwindled towards the winterGasoline, diesel fuels,and gasoline distillates also varied, composing a higher volume of the Company'sbusiness during the summer tourist months,than during the winter,when these haulswere curtailedAcid hauls and chemical hauls were on a steady basis.Road-oilhauling was limited to the summer months when the highway departments of theState and counties were engaged through contractors in repairing and oiling high-ways.Heavy equipment hauling was limited by seasonal factors as the heavy equip- 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDment was usually transported for general contractors engaged in the building in-dustry, which in Wyoming is seasonal.Concluding Finding as to Appropriate UnitAs noted hereafter,the demand for recognition madeby theUnion in its letterdelivered to Neuman on the morning of August 21, demanded recognition for theCompany's"transport tank drivers"at the Company'sRawlins,Riverton, RockSprings, Casper,and Evanston,Wyoming, terminals.The complaint of the GeneralCounsel herein alleges the proper unit to be "alltransport driversemployed by theRespondent at Respondent's Rawlins, Riverton,Rock Springs,Casper and Evanston,Wyoming terminals,exclusive of mechanics,etc."[Emphasis supplied.]The first point that the evidence establishes is that the Company has no em-ployee who is classified as a "transport tank driver"or as a "transport driver," ifeither terminology means that drivers are limited to driving either tankers or someother type of "transport"vehicle.The testimony establishes beyond doubt that allNeuman drivers have comparable skills and drive all types of vehicles.The powerunits they all drive are of the same type, but the trailer which is hauled variesin accordance with the freight transported.The Company has no particular cattledrivers, acid drivers, chemical drivers, etc.;all drivers perform the same type of workand all drive the variety of commodities transportedby the Company.The principal issue between the Company and the General Counsel,who in thisinstance,takes the Union'sposition,is relative to whether the six drivers stationedat JeffreyCity shouldbe included in the appropriate unit or not.The mass of un-disputed evidence establishes that much of the Company'sbusiness at the terminals,exclusive of Jeffrey City, is affected by seasonal factors. In the spring the Company'sforce of employees is expanded to meet the Company's requirements and in the fallthere is a corresponding contraction.The evidence also establishesthat the Com-pany's business out of theJeffrey Cityterminal is composed mostly of hauling orefor the nuclear mills.This operation is affectedby the widelyfluctuating require-ments of the Atomic Energy Commission.The requirements of ore of the nuclearmills is controlled exclusively by the directives of that Commission,and the Com-pany's business at Jeffrey City expands and contracts in accordance with those di-rectives.However, this is a fluctuation which is not dependent or connected withseasonal considerations.In the course of its operations,the Company has evolveda system whereby it transfers men from Rawlins, Riverton,and Evanston and theother terminals to JeffreyCity tomeet the higher requirements for ore, and re-distributes the men back to their original stations when these emergency require-ments are met. This system evidently is based on practical considerations beneficialto the Company. It has at its other terminals sufficient competent men to fill therequirements at JeffreyCity, evenwhen those requirements are at maximum volume.However, when maximum requirements of ore are not requiredat Jeffrey City,the Company has sufficient other work at the other terminals to keep the menoccupied.Even with this interplay of variable factors, the total operations of theCompany are subject to some curtailment by the decrease in both variable fluctua-tions.But the system evolved by the Company appears to be the best arrangementthat can be made to handle a comparatively fluid situation.In my judgment the same practical considerations dictate that the definition of anappropriate unit of drivers include all drivers of the Company,including those atJeffrey City.A ruling that the JeffreyCity driversshould not be included in the unitwould divide the Company's business into two separate and distinct business opera-tions and divide its employees into two separate and distinct units. If different unionsrepresented each distinct unit, or if one unit was unorganized,there could be notransfer of employees back and forth between the units to handle the variable factorsin the Company's business.Also, the employees at JeffreyCity would bedependentfor their livelihood almost exclusive upon the fluctuating requirementsof the AtomicEnergy Commission.Likewise,the employees of the other terminals would be moredependent upon the fluctuating seasonal factors in the Company's business.Onthe other hand,if all the employees are combined in one unit of all drivers at allterminals,and are represented by one union,there could be unrestricted transfer ofemployees or an orderly seniority procedure established,whichwould permit thefluctuating situation at JeffreyCityto offset the seasonal factors at the other terminals,and vice versa.Other evidence related hereafter will show that occasionally themaximum requirements for ore atJeffrey Cityis advantageous in affording employ-ment to employees at the other terminals who would have been laid off because ofseasonal factors except for transferability to Jeffrey City.From all the evidence in this case,it appears that employment as a truckdriver issomewhat precarious at best because of seasonal factors alone and it is my considered NEUMAN TRANSIT CO., INC.665judgment that the Board should not create two units of drivers which would leaveeach unit at the mercy of a different set of variable factors. If all drivers are in oneunit and represented by one union, they will have first chance atallworkof theCompany and at least to that extent the Board will have taken a step towardstabilizing their long-term employment.Within the limits of Neuman's operations,the men would have stable employment.On the basis therefore of all the evidence, I find that the unit of Neuman's driversappropriate for collective bargaining is as follows:All drivers employed by Respondent at Respondent's Rawlins, Riverton, RockSprings,Casper, Evanston, and Jeffrey City, Wyoming, terminals, exclusiveof mechanics, office clerical employees, maintenance employees, professionalemployees, guards, and all supervisors as defined in the Act 2C. Undisputed facts: Sequence of events; the Union's organizing campaign; its de-mand for recognition; certain correspondence between the parties; meeting ofSeptember 5Certain features of the Union's organizational campaign and certain features ofthe Company's reaction to the Union's demand for recognition are not disputed.With these undisputed features in mind, the contested issues may be better understood.According to the testimony of employee Stansbury, a driver for the Company basedat Rawlins, he invited the Union to organize the employees of the Company.OnAugust 15 or 16 3 be met Teamster Official Jack Anderson at Riverton, Wyoming.He told Anderson that some of the drivers were interested in the Union and he gaveAnderson a list containing the names of some employees. Employee Dick Sealockalso testified that he met Anderson in Casper, Wyoming, on or about August 16 or 17and talked to Anderson about organizing the employees.On August 18, Anderson, accompanied by another Teamster representative, JohnMoss, came to Rawlins and checked into a room at the Rawlins Motel. According tothe testimony of these union representatives and Sealock, they met at the VeniceCafe in Rawlins around dinnertime that evening.At this meeting they discussedthe manner in which they would organize the employees. It was decided that theUnion would hold an "open house" and the Sealock and other interested employeeswould attempt to bring the employees to the Rawlins Motel where the Teamsterofficials could talk to them and obtain their signatures on applications for member-ship.The hour at which the "open house" started and Sealock first brought prospec-tivemembers to the motel, is not clear in the testimony, but it is clear that Sealockwas joined in this work by employee Bob Stanley about 10 p.m. that evening. Fromthat time until approximately 2:30 the following morning, Sealock and Stanleywere engaged in going to the homes of Neuman drivers and bringing them to themotel room where Anderson and Moss could talk to them and sign them up. Someof the men who came to the motel room stayed and talked with the union officials,while others left. In the course of this meeting, Anderson informed,the men that itmight be necessary to strike the Company.It is undisputed that on the morning of August 19, the morning after the firstopen house, Stanley did not report for work.He was fired by Neuman in the courseof a phone call about 6 p.m. that day.On the same morning Sealock encountereddifficulty with the Company over an early morning trip he did not make.Neuman inthe same phone call as to Stanley told Sealock that he was fired, but that Sealockwould be given a chance to explain on the following morning.The dischargesof Sealock and Stanley form one of the contestedissuesin the case and will betreated at length hereinafter.On the evening of August 19 and the early morning hours of August 20, Sealockand Stanley continued the same system of recruitment by bringing the employees tothe motel to be signed up by the union representatives.By a pointsome time onAugust 20, a total of 22 drivers had signed union application cards.2E. E. McNeal and John Marshall d/b/a Southern Truck Line,107 NLRB 615;Groendyke Transport,Inc,92 NLRB 1332. In my judgment the line of cases whichincludeH. D.Shaver, d/b/a Shaver Transfer Company,119 NLRB 939;FredricksonMotor Empress Corporation,121 NLRB 32;andStandard Trucking Company,122 NLRB761, are inapposite in the light of all the circumstances here present.Here, the terminalsare all in one State with unrestricted transfer of employees between terminals, and aninterrelationship and interdependence between terminals,and all conditions of employ-ment of the men are substantially uniform.3All dates in this report are in the year 1961. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Saturday, August 19, Teamster Official Anderson was notified of a deathin his family, so he departed on the early morning bus on August 20, leaving incharge Union Representative John Moss who was later joined by another Teamsterofficial named Shenefelt.On the morning of August 20, Neuman interviewed Sea-lock and Stanley and confirmed his firing of Sealock. Later in the day, Neuman laidoff employees Jones, Stansbury, Frederick, and Saxton.He told these employees thatthey were laid off temporarily for lack of work.The layoff of these employees is asecond contested issue in the case and will also be treated at length hereinafter.When Teamster Official Anderson reached Casper on August 20, he dictated twoletters to the Company and sent them by personal messenger to Moss with instruc-tions that they were to be delivered to Neuman, the president of the Company, orsome other responsible Neuman official.Moss received these letters at approximately9 p.m.At approximately 1.0 p.m. on Sunday, August 20, Moss, Shenefelt, andStansbury went to Neuman's home. Shenefelt and Moss went up to Neuman's doorand Stansbury stayed in the car.Neuman came to the door.Moss told Neumanthat he and Shenefelt represented the Union and a majority of Neuman's drivers.Moss said he had a letter for Neuman and that he would like to discuss the matterwith him.Neuman did not open the door, but speaking through it, replied, "Ifyou want toseeme,come to my office in the morning." The union representativesthen went to the home of Don Rogers, dispatcher for the Company at the Rawlinsterminal.When theunionrepresentatives knocked at Rogers' door he refused to openthe door or accept the letters.Moss then returned to Rawlins Motel and about midnight instructed one of theemployees who was a painter to prepare a picketsign.Itwas stipulated that at2 a.m., on the morning of August 21,the Union began picketing at the entrance ofthe Company. The picketsignread, "Neuman Transit Company refused to bargain aspreferred by law. Teamsters Local 307." 4It is undisputed that the picketing was only partly effective.At the Rawlins terminalapproximately half of the drivers reported for work, and approximately half honoredthe picket line.There was no picketing of any other terminal of the Company.The facts and figures as to the effect of the picketing are involved in the contestedissue, "Alleged refusal to bargain," and are developed at length hereinafter.At 8 a.m., onAugust 21,Moss and Shenefelt went to the Neuman terminal atRawlins, passed through the picket line, and went to Neuman's office.Neuman'soffice and the dispatcher's office are separated from a large public room called the"drivers room" by a partition with a sliding glass window.Moss and Shenefelttalked to Neuman through this window.Moss told Neuman that he representeda majority of his "tanker-drivers" and that they had proof of it.Neuman made noeffort to come to greet him but told him that the National Labor Relations Board atDenver settled such matters and that he should take up the matter with his lawyer,Mr. Armsrong, at Rawlins.Moss then laid the letters to Neuman on the dispatcher'sdesk inside the window and left the company property.These letters on stationeryof Teamsters Local Union No. 307 are datedAugust 20, 1961,in each case, andread as follows:NEUMAN TRANSIT COMPANY,Rawlins, Wyoming.GENTLEMEN: Thisis to informyou that Teamsters Local Union No 307has been selected by yourtransport driversemployed at Rawlins, Riverton,Rock Springs, Casper and Evanston, Wyoming as their official authorized bar-gain agent for the purpose of representing them on all matters concerningtheirwages, hours of employment and working conditions, as employees ofyour Company.This is also to inform you that we are in a position to prove that we representa substantial majority of the aforementioned employees.As the above mentioned employees bargaining agent, we request that youmeet with us prior to 10 p m this day, August 20, 1961 at Cabin # 16 of theRawlins Motel, Rawlins, Wyoming for the purpose of discussing terms of anagreement covering the wages, hours of employment and working conditionsof said employees.Sincerely,TEAMSTERSLOCALUNION No 307,JACK ANDERSON,Secretary-Treasurer 5[Emphasis supplied*A day or two later the signs read "Neuman Transit Company has refused tobargainas requiredby lawTeamsters Local 307 "5This letterisRespondent'sExhibit No3 in evidence. NEUMAN TRANSIT CO., INC.667Mr. TED NEUMAN,Owner,Neuman Transit Company,Rawlins, Wyoming.DEAR SIR: This date, August 20, 1961 we presented our situation at your officefor the purpose of proving to you that we have been selected as the official au-thorized bargaining agent for the purpose of representing yourtransport tankdriverson all matters concerning their wages, hours of employment and workingconditions as employees of your company.Further we also attempted to request that employees,Dick SealockDick FrederickBob StanleyTed SaxtonMilo JonesDan Stansburyso employed by your company be immediately reinstated, inasmuch as theywere discharged because of exercising union activities which is guaranteed andprotected by law.Therefore, inasmuch as we were unable to gain an audience with you werequest that you meet with us prior to12:00 P.M.this day,August 20, 1961,atcabin # 16 of the Rawlins Motel, Rawlins, Wyoming.In the event that we do not hear from you prior to the deadline outlinedherein, please be advised that we will take whatever legal or economic actionthat we deem appropriate or necessary to protect the right of our membersand this local union.Sincerely,TEAMSTERSLOCAL UNION No. 307,JACK ANDERSON,Secretary -Treasurer.6[Emphasis supplied.]On August 21, after he had checked the number of employees working and thosepicketing, and after conferring with Darkey, one of this counsel herein, Neumanwrote the following letter to the Union.Mr. JACK ANDERSON,Secretary-Treasurer,Teamsters Local Union No. 307,235 North Wolcott,Casper,Wyoming.DEAR MR. ANDERSON: In reply to your letter dated August 20, 1961, deliveredto my office August 21, 1961, requesting us to recognize the Union as bargain-ing representative for our transport and tank drivers in Rawlins, Riverton, RockSprings, Casper and Evanston, be advised that we do not wish to comply withyour request to recognize you as the bargaining agent,because we doubt thatyour Union does in fact represent a majority of our employees in the appro-priate bargaining unit.It is suggested thata proper legal procedureis available to dispose of yourclaims, and that this matter be determined by means ofthe election procedureunder the supervision of the National Labor Relations Board.Very truly yours,NEUMAN TRANSIT CO., INC.,H. T. NEUMAN,President.?On August 22, the Union filled the charge which is the basis of the present com-plaint.Also on this day, the Company filed an RM petition with the RegionalOffice of the Board (Twenty-seventh Region), requesting the Board to investigatethe question concerning representation which had arisen by virtue of the Teamstersclaim that it represented a majority of the employees of the Company in an appro-priate unit, the procedure outlined in Section 9(a) of the Act.On August 23, the Company received notice from the Regional Director (Twenty-seventh Region) that the Union's charge had been filed with the Board.Also onthat date the Company sent hte following letter to Stansbury, Frederick, Jones, andSaxtonThe letters to these men were identical and read as follows:DEAR MR. FREDERICK: Today we received a copy of an unfair labor chargealleging that you were discharged for the purpose of discouraging membershipin the Teamster's Union.As you know, this was not, andisnot trueYou were laid of} temporarilyonly, because of lack of work.6 This letter Is Respondent's Exhibit No 2 In evidence7 This letter is Respondent's Exhibit No 6 In evidence 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDOur situationisnowsuch that work is available for you.You are herebyoffered immediate employment. If you desire to return to work, please contactthe undersigned at once.Yours very truly,NEUMAN TRANSIT CO., INC.,H. T. NEUMAN,President.8[Emphasis supplied.]On August 30, 1961, Mr. Lowe, counsel for the Union, addressed the followingletter to Mr. Armstrong, counsel for the Company:J.R. ARMSTRONG,Esquire,Attorney at Law,Ferguson Building,Rawlins,Wyoming.DEAR REUEL:In line with your request, here is the proposal I discussed withyou in my office Monday.Subject to our agreement on the following preliminaries, it is my understand-ing the Teamsters Union would be disposed to withdraw its unfair labor chargeswith the NLRB and concur in the proposed NLRB conducted elections toresolve the question of recognition of the within as bargaining agent for em-ployees of the Neuman Transit Company.The preliminary conditions, Ibelieve, are as follows:1.Reinstatement of all laid-off employees, including those fired.2.Agreement on the employees eligible to vote.3.A guarantee of no reprisals.It is, therefore, recommended that we get together and sit down to resolvethese points so as to reach some reasonable preliminary solution and therebypermit just and satisfactory solution to the present situation.Yours very truly,(S)Robert S. Lowe,ROBERT S. LOWE.It is undisputed that Armstrong phoned Lowe on September 1 on receipt of theletter and told Lowe that the Company agreed to a meeting for 4 p.m. on September5.It is also undisputed that Armstrong told Lowe that he did not think the meetingwould be successful if the Teamsters were adamant in regard to the reinstatementof Sealock and Stanley.On September 5, 1961, representatives of the parties met at the office of Arm-strong, company counsel, at Rawlins.Representing the Company were Neuman,Armstrong, and Darkey, the latter also of counsel for the Company. Representativesof the Union were Lowe, its counsel, and a group of union officials.Darkey statedthat the Company would discuss the situation, but it believed that the question ofSealock's and Stanley's discharges should be decided by the Board in a properproceeding.He said the Company would not reinstate these men.The Unionthen asked for time to discuss the situation in a caucus of union representatives.After the caucus, the union representatives stated that Sealock and Stanley had tobe reinstated immediately.The meeting ended on this note.The issue of refusal to bargain which is vigorously contested by the parties willbe discussed hereinafter, as will an issue arising from the admission in evidenceof certain testimony relative to the conduct of the Respondent occurring outside thelimitation period of Section 10(b) of the ActAs to this latter issue there is pendinga motion by the Company to strike the testimony from the recordD. The contested issues1.The discharge of Stanley; of SealockIt is undisputed that in operations out of Rawlins and the other terminals, thedrivers worked odd hours, because shipping schedules, lengths of hauls, and hours ofdelivery of freight, all varied, and were subject to normal hazards of the road, such,asweather, traffic conditions, mechanical failures, etcIn consequence, drivers sched-ules for a run were required to keep themselves reasonably available for orders, andthe Company tried to give the drivers reasonable advance notice of their runs.As noted previously, following the meeting of Sealock and union officials at theVenice Cafe, Stanley and Sealock were engaged in bringing employees of the Com-8 General Counsel'sExhibits Nos.3, 5, 16, and 27 NEUMAN TRANSIT CO., INC.669pany to the Union's open house at its room in the Rawlins Motel.They finishedthis work around 2:30 or 3 a.m. on August 19.When Stanley returned home at thathour, his wife informed him that Don Rogers,the dispatcher at the Rawlins terminal,had been trying to locate Stanley all through the evening and night.This was seriousnews, for it is undisputed that at the close of business on August 18, Don Rogers,the dispatcher, had left a note for Stanley, which Stanley received, reading as follows:"August 18.Bob: I haven'theard anything as of yet.However I am putting thisbill in your box just in case the order comes in. If I hear, I will call you at homeand go ahead and load this for you;otherwise be down at 8 a.m.Don." 9 It is notdisputed that both the dispatcher and Stanley understood this noteto refer to a pos-sible trip which Stanley was assigned,to make if the order for the haul was confirmedfor that night.-Nor is there any question concerning the efforts of Rogers to locate Stanley thatevening and morning. Stanley testified to the substance of what his wife told him,and his wife gave direct testimony as to what Rogers said to her. Stanley's wifetestified that Rogers madefourphone calls looking for Stanley in the course of theevening of August 18 and the early hours of August 19. She said the first call camefrom Rogers to her at her place of employment about 10 p.m.Rogers asked herif she knew where her husband was. She replied that he was at home. Rogers saidthat he had called their home and her sister had informed him that Stanley was notthere.The second call came at 11 p.m.when Mrs. Stanley was home. Rogers againasked if she had heard from Stanley and she told him that she had not.Thatended the conversation.About midnight Rogers called again.On this occasionRogers told her that he had orders for her husband, that he was supposed to takea haul out early on the following morning, and Mrs. Stanley agreed to relay thatinformation to her husband.The fourth and final call came approximately an hourlater about 1 am. on August 19. On this occasion Rogers told her to tell herhusband that he was canceled off the trip because he must be "out on the towndrinking" and since he wasn't available at home or any place else, that Rogers hadbeen forced to make other arrangements for the haul.Mrs. Stanley told Rogers thatshe would relay this information to her husband, then she went out looking for herhusbandShe went to Sealock's home and learned from Mrs. Sealock what the twohusbands were doing.When her husband returned about 2:30 a.m. she told himof this series of phone calls from Rogers.It is undisputed that although the note left in Stanley's box concerning the runhe was to make on the 19th concluded with the words "otherwise be down at 8 a.m.,"that Stanley didnotreport for work at 8 a.m. or in any other way communicate withRogers or any official of the Company in the course of the day on August 19.Sealock's difficulty with the Company was somewhat similar but somewhat dif-ferent from the experience of Stanley.Don Rogers,the dispatcher, testified thatat 5 a.m.on August 19 he received an order for a load of gas from a customer inthe western part of the State who said that he was in dire need of the supplies.Rogers testified that at 5 a.m. he called Sealock and told him that he had a rush orderfor La Grande Johnson's job in the Mountain View area and that he would sendthe unit down to be loaded for Sealock, which would give Sealock time to getsomething to eat and be ready to go.According to Rogers,Sealock replied, "Allright, fine."Rogers then issued the necessary orders to have the truck loaded. Itwas loaded and returned to the terminal at approximately 5:45 a.m.However,Sealock did not show up to take the run. About 7:30 a.m. Sealock phoned Rogersand asked Rogers, "If the truck was ready."Rogers told Sealock that the truckhad been ready and "was all ready gone an hour." Rogers readily admitted thatat the time of Sealock's call the truck had not gone, but explained that he wasannoyed with Sealock because Sealock hadn't shown up promptly to take the runand Rogers had been required to obtain and assign another driver to the unit.Theother driver took the load to Mountain View.Rogers reported both incidents of failure to report for work to Neuman.H. T. (Ted) Neuman, the president of the Company, was called as the firstwitness in this proceeding by the General Counsel and examined by leading ques-tions under Rule 43(b) of the U.S. District Court Rules.When Neuman was askedwhy Sealock was fired he said that he was fired because he was "late for reportingfor work "Neuman said that Sealock was supposed to report at 6 a m. for theJohnson haul and that he had not reported.On the evening of the 19th,Neumancalled Sealock and asked him why he didn't report for work. Sealock gave as hisexcuse "that he had heard from another source that the truck had gone, so he figuredthere was no use coming down."Neuman told Sealock to report on the morninge Transcript,page 476. 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the 20th,when Neuman would hear his story and the dispatcher's version andmake a decision as to whether or not he would fire Sealock.Neuman testified that on the morning of the 20th,Sealock came to the office.He heard the dispatcher's report and Sealock's explanation and then he told Sealockhe was fired for "failure to show up for work."Neuman also testified that he discharged Stanley, but this occurred on August 19,in the evening.Neuman said that when he phoned Sealock on this evening,Sealocktold him Stanley was with Sealock.Neuman testified that he fired Stanley forthwith over the phone because Stanleyhad been habitually late for runs,being late 14 times in the previous 6-monthperiod.When queried about this in his turn on the witness stand, Stanley saidthat he had not been late 14 times;he estimated the number to be 6 or 7 times.The last instance of tardiness had been about 3 weeks before his discharge andon that occasion,when Neuman asked an explanation,he had no excuse.Onthat occasion,Neuman warned him that repetition of the offense would bring abouthis discharge.Stanley admitted also that on a prior occasion he had absentedhimself from work for a period of 3 days without notice to the Company.Sealock testified he had been late on only one prior occasion.Neuman in histestimony said that Sealock was not late frequently,and for that reason he gaveSealock an opportunity to explain his failure to report.However, after Neumanheard the report of Rogers,and Sealock's excuse, he decided to discharge Sealock.Employee Ray Langwell testified that he happened to be in the drivers' room atthe Company as the Sealock-Neuman conversation ended.According to Langwell,after Sealock and Stanley left the room,Neuman made the statement,"that he hadjust fired .two men who had joined the Union " 10 However, Langwell's recollectionas to all -circumstances surrounding this lone statement was extremely hazy.Hesaid he remembered the gist of Neuman's statement but not the exact words thatNeuman used.Also, he believed, but was not positive,thatDispatcher Rogers,Harold Boyer,and Dean Mills were present at the time of Neuman's statementLangwell did not remember how he happened to be in the drivers' room at thattime, nor could he say where he was standing in the room in relation to Neuman,when he heard Neuman's statement.Nor could he say what approximate timein the morning this statement was made.He agreed that he was in the room onlylong enough to hear this statement.Langwell also testified that in an affidavit which he gave to an agent of theBoard,he had said that the form of application for employment which he hadsigned contained a question requiring him to disclose his union affiliation,ifany.On the witness stand,he admitted that he was mistaken on this point, that he hadseen his application for employment and it did not contain such a question.2.The layoffs of Frederick,Stansbury,Saxton,and JonesFrederick:Neuman,president of the Company, testified that he laid off employeeFrederick on August 20 because of lack of work.Frederick and another driver,Nation,by name, were located at Rock Springs.Only one truck was based at thatplace, and it was Frederick's job to relieve Nation,who was senior to him withthe Company,and to alternate with Nation.Neuman and Frederick both testifiedthat on August 17 and 18, Frederick came to the Rawlins terminal and complainedtoNeuman that his check for thepreviouspay period was too small.Neumanexplained that as the hauling from Rock Springs tapered off because of seasonalfactors, there were not enough runs at Rock Springs to keep two drivers fullyemployed.Frederick said that his last check showed that factNeuman explainedthat the continuance of full-time employment for Frederick depended on theCompany obtaining more work in the Rock Springs area.When no new workmaterialized,Neuman phoned Frederick on August 20 and told him he was laid offtemporarily for lack of work.Frederick asked if he could have such occasionalruns as might turn up in the Rock Springs area.Neuman told him he would beglad to give him this temporary work,as and when a second driver was needed.Frederick was called as a witness by the General Counsel.From his testimonyit is clear that some few hoursaftertalking to Neuman about his prospective layoff,Frederick joined the UnionFrederick testified that on the evening of August 18he was driven to the Rawlins Motel by Saxton,and there met the union representa-tives and employees Sealock and Everett.He signed an application for member-ship in the Union about 9 that evening.10Transcript,page 444 NEUMAN TRANSIT CO., INC.671According to Frederick, he first talked to Neuman about the smallness of hischeck on either Thursday or Friday, August 17 or 18.Neuman explained theshortage of work and agreed to give Frederick such extra runs as might arise.Onthe next night, Frederick talked to Neuman by phone, and Neuman told him twomen had been laid off (presumably Sealock and Stanley), and asked Frederick ifhe could move to Rawlins from Rock Springs, as Neuman thought he could notuse Frederick at Rawlins.Neuman told Frederick that another driver, Tolle, wouldpick Frederick up about 3 p.m., the next day, Sunday.About the time he expectedto be picked up, Dispatcher Rogers at Rawlins phoned Frederick and said he waslaid off.At approximately 12:50 a.m. on Monday, approximately 1 hour after picketingbegan, Neuman called Frederick and said he had some new work he didn't knowabout earlier, and asked him if he still wanted to go back to work.Frederick askedhim if this had anything to do with the Union and Neuman said, "No." Fredericktold Neuman he would think about it, and let Neuman know in the morning. Atthat time, Frederick did not know that the Union had decided to picket and thatpicketing was scheduled to begin at approximately 2 a.m.At approximately 9 a.m.,the next morning, Frederick phoned Union Representative Moss at Rawlins andlearned that a picket line had been placed at the company property.Frederickthen called Neuman and told him that he understood there was a picket line atthe Rawlins terminal, and that as long as there was a picket line he didn't want tocross it.Neuman offered to transfer him to the Riverton or Evanston terminal,where he wouldn't have to cross a picket line.Frederick told him that as long asthere was union trouble he didn't want to be involved.In the course of his examination, Frederick admitted that in his first talk withNeuman about the smallness of his previous paycheck, Neuman explained thatthe Company had completed two large contracts for road oil, and that was thereason for a reduction in drivers.Frederick also admitted that in the year 1960,he had worked until December, when the work "slacked off like it did this last year,"and he was laid off.He testified, "It's slow every year, I understand." iiSaxton:This driver was employed at the Rawlins terminal.Neuman testifiedthat on August 19 he had an interview with Saxton and told him that the Companyhad completed two large road-oil contracts and that he might have to lay Saxtonoff.Neuman also explained to Saxton that the Company expected to receive newcontracts with Texaco for the shipment of Texaco products from that Company'srefinery in Casper to Salt Lake City, and that he might have to transfer Saxton toEvanston.Saxton said he would like to consult with his wife about such a transfer.On the next morning, August 20, Saxton reported to Neuman that he would likethe transfer.Neuman told him to go home and pack a suitcase and be ready togo.Saxton returned in about an hour.However, in the meantime, Neuman hadcalledMcLean, the Evanston terminal manager, and after a discussion, it wasdecided by Neuman that there would not be enough work at Evanston fortwoadditional drivers, so Neuman told Saxton he was laid off temporarily.The Com-pany did transfer driver Mills from Rawlins to Evanston.Mills was also a memberof the Union, and the son of Don Mills, the Company's terminal manager atJeffrey City.In his testimony, Saxton substantially confirmed the testimony of Neuman.Hesaid that for several months he had been engaged in hauling road oil and that thesecontracts were completed in the week of his layoff.He and his wife agreed to thetransfer to Evanston because the job at that terminal seemed steady.When Neu-man told Saxton there would not be enough work there fortwodrivers and thatMills would be transferred and Saxton laid off, Saxton asked Neuman why senioritydid not prevail as he had been with the Company longer than Mills.Neuman saidthe Company did not abide by seniority, the best driver got the job.When Saxtonwas asked if Neuman ever criticized his work, he replied that Neuman had criticizedhis performance of work the previous winter.Saxton said that he signed his union application at the Rawlins Motel at an hour"close to midnight" on August 18, and that he engaged in the work of bringingother drivers to the Rawlins Motel.Jones:This employee was stationed at the Rawlins terminal.Neuman testifiedthat he temporarily laid off Jones on the morning of August 20, in the course ofa personal interview in Neuman's office.Neuman explained to Jones that theyhad just completed the road-oil jobs at Evanston, and that his truck was due formaintenance.Although Jones had written up a report on the operation of his truck11Testimony of Frederick, transcript page 134. 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDnearly every day for the past 4 weeks, the Company had not wanted to lay up histruck for repairs until the road-oil jobs were completed.Neuman told Jones thatthe truck repairs would take only 2 or 3 days, and that the Company hoped to geta haul from Riverton, Wyoming, to Grants, New Mexico.Neuman asked Jonesif he would be interested in transferring to Riverton if and when this haul wouldhappen and after his truck came out of the shop. Jones said he'd like to consultwith his wife on the move.A little later in themorning,Jones returned to Neu-man's office and reported that he would be happy to make the move.Neumansaid, "Fine.Your truck is in the shop for three days. If and when the haul isconsummated, we will move you to Riverton, and you will be off until we hearfrom that, or your truck gets going again."In his turn on the witness stand, Jones testified that Neuman laid him off tem-porarily for a period of 2 weeks due to lack of work and needed repairs to his truck.Jones said that he had reported the condition of his truck to Neuman personallyand by written memo on several occasions in previous weeks.He said that onAugust 19 he talked to Neuman who said he was considering transferring Jonesto Riverton, but made "no definite statement on when he (Neuman) was going totransfer me."This discussion ended with Jones going home to consult his wife onthe transfer.On the following morning he reported to Neuman that his wife wasagreeable to his transfer. Jones said he did not recall exactly what was then saidby Neuman or himself, but Neuman said, "He wasn't sure whether I was going toRiverton or not."Jones' application for membership in the Union is dated August 19.He wenton strike and, while on picket duty on August 20, saw driver Dallas Isabell drivehis truck through the picket line. Isabell stopped the truck to allow Jones to removesome personal belongings from the truck.Stansbury:This employee was based at Rawlins, but during the 3-week periodprior to his layoff he had been temporarily transferred to Riverton.He returnedto Rawlins on August 18 on orders of the Riverton terminal manager.Neuman testified that he laid off Stansbury on August 20 because of lack ofwork.Stansbury had always been considered a seasoned worker.During thewinter of 1960-61, Stansbury had been kept busy running a pickup truck betweenRawlins and Denver.Neuman laid off Stansbury in a personal interview in hisoffice.Neuman told him that he had tried to keep him busy by transferring himtemporarily to Riverton, but that now the road-oil jobs were completed and theywere short of work.Neuman said he hoped to get a contract for a large haul ofsulfuric acid from the Riverton area to Grants, New Mexico, and if the Companyreceived the contract, he might transfer Stansbury to Casper to work out of thatterminal with the Company's driver-supervisor.Neuman said that he "thought,"but was not sure, that the date on which he talked to Stansbury about a transferwas August 19. On that date, Neuman said he was not sure that they needed anotherman at Casper.Stansbury testified that he worked for the Company the first time in June 1959He quit the Company on December 3, 1959, because he was not making enoughmoney.He returned to the Company in June 1960 and had continued workinguntil his layoff.Stansbury places the time of his layoffas 9 a.m. on August 19. Stansbury alsosaid that he signed his union application card just after midnight on August 19.According to Stansbury, on August 18 Neuman discussed with him the possibilityof a transfer from Rawlins to Casper. Stansbury discussed this with his wife andon the morning of August 19, told Neuman he was willing to go to Casper. Neumantold Stansbury to go home and pack his bag, which Stansbury did.However, whenhe returned to the terminal, Neuman said that some unforeseen things had comeup and that because of these, there was not enough work to keep Stansbury busy,so he was laid off until further notice.Neuman told Stansbury in the course ofthis conversation that the Company had lost a couple of bids, and. because ofthat, there was a shortage of work.Neuman did not explain what the bids wereor go into details.Neuman testified that letters were sent to Jones, Frederick, Saxton, and Stans-bury on August 23, 1961, offering them employment at the Company.Neumanexplained that on August 22, 1961, Bill Joyce, general manager for Western Nu-clear. Inc., called Neuman to alert Neuman to a new large uranium haul fromShirley Basin to Jeffrey City, beginning on approximately August 28, 1961.TheCompany began hiring employees immediately after the phone call from Joyce.Itwas stipulated by counsel for the parties that the following named employees werehired by the Company as drivers during the period from August 18 to September 1,1961 and assigned to the Rawlins terminal on the date given opposite each name: NEUMAN TRANSIT CO., INC.673Daugherty and Pittman,August 22; Goodman and Ryan,August 23;Gunnett andWatson, August 26; Phares, August 27; and Mestas and Raey, August 31.3.Concluding findings on the discharge of Sealock and Stanley,and the layoffs ofFrederick,Stansbury,Saxton,and JonesThe entire testimony of the Respondent is comprised of the testimony of threewitnesses,Neuman, president of the Company, Don Rogers, dispatcher for theCompany, and Christie Mayash, accountant for the Company.Neuman is a manapproaching middle age who testified in a serious and thoughtful manner.As awitness he testified fairly, frankly, and candidly.He was the first witness calledby the General Counsel in this proceeding, and Neuman was examined as an adversewitness pursuant to the provisions of Section 43(b) of the U.S. District CourtRules.Under 43(b), the General Counsel adduced Neuman's version of the dis-charges and layoffs by means of leading questions.At one point,Neuman referredto a paper which was on the table near the witness stand and the General Counselasked the witness to what he was referring.Neuman answered that he was referringto the statement which he had previously made to Mr. Maslanska, an agent of theBoard.From that I infer that the General Counsel had some advance knowledgeas to the tenor of Neuman's testimony.After Neuman's defenses on these contestedissues were thus made a matter of record, the General Counsel presented his ownwitnesses whose testimony was contrary or at variance with that of Neuman. Laterin this proceeding, Neuman was recalled by counsel for the Company and againhe was cross-examined by the General Counsel.Through all of these examina-tions,Neuman was at ease and testified like a witness who was sure of his facts.After an examination of the entire record in the case, I can find no point upon whichNeuman should not be given full credence.His testimony bore one notable feature.He testified like a man who had nothing to fear and nothing to hide.All his conductas a party to this proceeding confirmed that aspect of his testimony.The GeneralCounsel had subpenaed the production of certain documents and records of the Com-pany.These were produced upon request, and Neuman instructed his accountant,Mayash, to aid and assist counsel for the General Counsel,as well as counsel forthe Company,in the examination,compilation,and understanding of the volumi-nous records which were produced.When the General Counsel wanted a spotcheck of original documents, arrangements were made so that the General Counselmight make the check.Neuman's bearing and demeanor as a witness and hisstraightforward answers coupled with his most cooperative attitude toward theGeneral Counsel impressed the Trial Examiner most favorably. I find that Neu-man was a most convincing witness, and I accept his entire testimony as it relatesto each of the issues in the case.Rogers, the dispatcher,testified to certain facts in the case.Rogers, too, is aman approaching middle age.He testified with every appearance of frankness andcandor on both direct and cross-examination.Rogers comported himself as adignified,candid, fair witness.He appeared to be without rancor or malice towardany of the employees.ChristieMayash, accountant for the Company,appeared briefly on the witnessstand to explain certain records.However, his efforts in assembling factual datafrom the records of the Company in cooperation with all counsel was a majorcontribution to the expeditious handling of this proceeding.The factual datacompiled by Mayash,under the supervision and direction of counsel,resulted ina series ofjoint exhibits,which were introduced pursuant to stipulation of counselfor the parties.The testimony which he gave on his brief appearance on the witnessstand was likewise unchallenged by counsel for any party herein.With these findings made, we may turn to a discussion of the testimony,and I willmake such findings upon the credibility of witnesses as are required,in the courseof that discussion.It is the contention of the General Counsel that Neuman in all the various eventswhich comprise this proceeding was animated by "an anti-union animus" whichmotivated the discharges and layoffs. It was upon the General Counsel's plea thatthe incident at the Ferris Motel would establish this long "history"of "anti-unionanimus," that the testimony concerning the Ferris Motel was accepted. I must saythat this contention of the General Counsel appears to be without any founda-tion, when the evidence is considered in its totalityStanley and Sealock:It is undisputed that the union representatives came to theRawlins Motel around dinnertime on August 18. They conferred with Sealock and,around 10 o'clock, Stanley joined them.Thereafter the two employeeswere en-gaged in bringing other employees to the motel to sign up with the Union.Thiswas necessarily a nocturnal operation because the drivers came in from their runs 674DECISIONS OF NATIONAL LABOR RELATIONS BOARDat various hours near the close of the day or in the evening.All the union organiza-tional activities were conducted at the motel room, or if any travel was involved itwas between the homes of the employees and the Rawlins Motel. Every employeewho testified that he signed an application for the Union said that he signed it at theRawlins Motel.Consequently, it is clear that as far as the Company was concernedthis was a secret and clandestine activity.There is not a scintilla of credible evidencein the entire case that either Neuman or Rogers knew of any union organizationalcampaign prior to 10 p.m., Sunday, August 20, when Union Representatives Moss andShenefelt went to Neuman's home and told him the Union represented a majorityof his employees.It is undisputed that both Sealock and Stanley were engaged in union organizingactivities until approximately 2:30 or 3 a.m. on August 20. It is admitted that atapproximately the close of the business on August 19, Stanley had been notified bythe dispatcher, Rogers, to stand by for an early morning trip and that Rogers calledhim four times in the course of that evening to give him orders concerning the tripAt 1 o'clock in the morning, Rogers canceled Stanley off the trip. It is undisputedthat although Stanley's orders were to report at 8 o'clock in the morning if he wasnot given contrary orders during the night, that Stanley failed to report or phonethe Company during the whole course of the day on August 20 and that at 6 o'clockNeuman fired him.Stanley as a witness testified with the air of a mischievous prankster.He appearedto be faintly amused that his discharge was a matter of concern to counsel andothers in the proceedings.He blithely denied Neuman's charge that he had been latefor 14 runs in prior months, but just as blithely, on cross-examination, estimated thathe had been late 6 or 7 times. And with a smile he admitted that he had been absentfor 3 days on a prior occasion without notifying the Company.He impressed theTrial Examiner as an irresponsible witness.Sealock, in his testimony, afforded a different version of his discharge than thatafforded by Dispatcher Rogers. In the light of all the undisputed facts, I must rejectthe testimony of Sealock and accept that of Rogers. In the light of all the evidence,one need not be clairvoyant to understand the conduct of these two employees, whichbrought about their discharge.Both Sealock and Stanley had been employed inorganizational activities at the Union's open house until 3 a.m. on August 20. I'mquite sure that Sealock did not welcome a rush order call 2 hours later, or Stanleyanticipate with pleasure a run at 8 a.m.In the light of all the evidence, I find that both Sealock and Stanley were dis-charged for cause-failure to report for work.On this issue the testimony of oneother witnessmustbe discussed.Employee Langwell testified that he happened to be in the Neuman terminal a fewmoments after Sealock and Stanley were discharged and heard Neuman say that hehad just fired two men "who had joined the Union." However, upon further examina-tion, Langwell could not explain what he was doing in the office, what time of dayitwas that the statement was made, or any other of the surrounding circumstances.He finally said that he was there just long enough to hear this statement. In thecourse of his examination, Langwell was proven to be mistaken in regard to his em-ployment application.Also as will hereafter appear, Langwell tried to be on bothsides of this labor dispute.He was an adherent of the Union, yet at approximatelymidnight, Sunday night, he warned Neuman by means of a telephone call that theterminal was to be picketed at 2 o'clock. Langwell as a witness testified quite boldlyon direct examination but when questioned closely he immediately retreated to apoint where his memory was insufficient.Langwell also testified as to what Neuman said at the Ferris Hotel meetingHetestified that at that meeting, Neuman said that there would be no union and that theCompany would shut its doors and close its business down before it had a union.No other employee testified to any such statements by Neuman In my judgmentLangwell's partisanship and eagerness to assist the Union have led him into un-truthful testimony.Upon the basis of his demeanor and bearing, and the characterof his testimony, I reject his entire testimony.Frederick, Stansbury, Saxton, and Jones:It isundisputed that seasonal factors inregard to the hauling of road-oil affect the Company's operations.The un-disputed facts and the testimony of Neuman establish that at approximately the timeof the union organizational activities, certain layoffs of employees were contemplated,discussed, and finally effected.The General Counsel contends that the layoffs wereanimated by "anti-union animus."But the undisputed facts and the testimony ofNeuman illustrate that the economic factors which caused the layoffs were alreadyatwork some weeks before the advent of the Union's organizational campaign.Frederick admitted that he talked to Neuman about his paycheck for thepreviouspay periodon theday he joined the Union.At that time Neuman told him that NEUMAN TRANSIT CO., INC.675the Company did not need two drivers at Rock Springs. Later in the day, Frederickjoined the Union.The undisputed facts lead to a conclusion that the men here inquestion were not laid off because they joined the Union, but that quite the reversewas true, that they joined the Union with some hope of attaining job security becausethey were aware that the diminishing volume of work would necessitate some layoffs.The General Counsel contends that Frederick was laid off because Neuman knew hewas a union adherent.Yet, it is undisputed, that after Neuman received Langwell's,telephone call warning Neuman that a picket line was to be established, that Neumancalled Frederick and offered Frederick work. Such conduct on the part of Neumanis not consistent with the General Counsel's claim of union animus. In the courseof his testimony, Frederick admitted that the work had slacked off like it had the yearprevious.Saxton was laid off for lack of work and was not transferred to Evanston althoughdriverMills was transferred at the same time. In his testimony, Saxton substantiallyconfirmed the testimony of Neuman by conceding that the road-oil jobs on whichhe had been employed had been finished.Jones, in his turn, also confirmed the testimony of Neuman that his truck neededmaintenance and that he had finished his work on the road-oil job. In the courseof his testimony, Stansbury by inference also confirmed Neuman.He said that heworked for the Company in the first year beginning 1959 and that he quit theCompany on December 3, 1959, because he was not making enough money. In thewinter of 1960-61, the Company had been able to keep him busy running a pickuptruck from Rawlins to Denver.In this entire record, there isnot a scintilla of credible evidencethat Neuman hadany knowledgeof the union affiliations of the drivers involved or of the Union'sorganizational campaign, and the drivers themselves agree with Neuman's state-ment that the completion of the road-oil jobs necessitated some temporary layoffs.On this issue, there is another significant feature.At no point in the course ofthe discharges of Sealock and Stanley, or the layoffs of Frederick, Stansbury, Saxton,and Jones, was there a spontaneous complaint or righteous protest from any of themen to any Neuman official that they were being discriminated againstbecause theyhad joined the Union.The first mention in the transcript of testimony of any chargethat these discharges or layoffs were discriminatory was made by Union Representa-tiveMoss who said that the picket line was established because Neuman "had beenlaying men off" and he did not say "because of their union activities." From theevidence, which is rather meager as to why the picket line was established, it isapparent that there was no protest from the men involved that their discharges orlayoffs were discriminatory; that charge seems to have emanated from the unionrepresentatives only.On the basis of Neuman's credited testimony, and all the undisputed evidence inthe case, I find that the layoffs of Frederick, Stansbury, Saxton, and Jones were forcause, lack of work, and not because they had engaged in any union or concertedactivities.4.The alleged refusal to bargain; the good-faith doubt of the CompanyNeuman testified that when the union representatives attempted to talk to him athis home at 10 p.m. on August 20, he told them that he would talk to them at 8 a.m.the next morning at his office.The union representatives then attempted to makedelivery of their demand letters at the home of Dispatcher Rogers.After his unsuccessful attempt to deliver the letters to Neuman or Rogers theunion representatives returned to Rawlins Motel.According to Union Representa-tiveMoss, there was some discussion and he decided that the company would bepicketed at 2 a.m. the next morning and he instructed Speyer, one of the unionemployees, to paint up the picket sign.Moss testified that he decided to place pickets at the terminal "after some of themembers were fired, discharged and several were laid off."And, that a second""reason was that we went to Mr. Neuman's house like gentlemen and tried to talkto him.He even refused to let us in his house." 12According to the testimony of Neuman, at approximately midnight, employeeRay Langwell phoned him, saying, "I have just come from a meeting at the RawlinsMotel, and there have been several of your drivers up there.The Teamsters aregoing to put a picket line on your property at 2 a.m." Neuman thanked Langwelland hung up the phone.He immediately called Dispatcher Rogers and asked thedispatcher to meet him at the Rawlins terminalThey went to the terminal andthere canvassed the situation as to continuing the operations of the Company in,12Transcript, page 585662353-63-vol. 138-44 676DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe event there was a picket line.At 2 a.m.,the picket line appeared at the terminal.Neuman said that he went to the picket line to see which men were engaged inpicketing since he wanted to be prepared for the failure of the pickets to report forwork.For the remainder of the night,Neuman and Rogers considered ways andmeans of keeping the Company's operations moving.Neuman testified that hethought it was about 1:20 on this morning that he calledFrederick at Rock Springsand told him that there was a job for him because of unforeseen circumstances.Neuman testified that at 8 a.m., the following morning, 35 drivers out of a total of49 drivers employed by the Company reported for work; the only terminal picketedwas at Rawlins.The terminals at Riverton,Casper, Evanston, Rock Springs, andJeffrey City all reported that all drivers were on the job and that no picketing hadoccurred at those terminalsNeuman said that he was busy with operational details until approximately 10 a.m.that morning.At that hour he opened the Union's letters demanding recognition ofthe Union as representative of a majority of his drivers.He testified that the firstthing which caused him to doubt that the Union represented a majority of his em-ployees was the terminology in the Union's letter dated August 20, in which it saidit represented a majority of his "transport tanker drivers."He said that since theCompany had only "general drivers" he suspected that only a portion of his drivershad been recruited into the Union.He testified that the second fact which madehim doubt the majority status of the Union was the fact that 35 of the total forceof 49 employees showed up for work at 8 a.m.,and of the absentees,4 of them,Frederick, Jones, Stansbury, and Saxton, had been laid off previously. So he esti-mated the total strength of the Union at approximately 10 active members and 4 inlayoff status.Later in the morning,Neuman consulted with Darkey, the representative of theRocky Mountain Employers Council, and acquainted him with the facts of the situa-tion.Darkey advised him that there was another reason for denying the Union im-mediate recognition and that was that in his opinion a legal question was involvedconcerning the appropriate unit of Neuman's employees.With these various factors in mind,Neuman wrote his letter of August 21 to theUnion,saying, "We doubt that your union does in fact represent a majority of ouremployees in the appropriate bargaining unit."Neuman's discussion with Darkey also led to further action since he instructedDarkey to file an RM petition with the Regional Office of the Board at Denver.This petition was filed on August 22,1961,the same date on which the Union'scharge herein was filed.When thegood faithof Neuman's professed doubt of the Union's majority statusis examined in the light of the facts existent at 8 a.m.,August 21, we are forced toconclude that his doubt was founded on an arithmetical calculation which precludedany chance of error.Neuman, of course, did not know the secret affiliation of someemployees in the Union.In his count,he took for granted that men on the picketline or absent from work without excuse were strikers,and that those at work wereunaffiliated.However,at the hearing undisputed evidence established that the Union suffereda serious number of defections,for various reasons prior to or at the time the picketline was established.Employee Bennett testified that he signed his union application on August 20and that he tried to retract his application for membership within a matter of 45minutes after he signed it.He testified that he signed his application for membershipin the Uniononlybecause the union organizers and adherents assured him that hisfriend,employee Isbell,had previously signed.A few minutes after signing, Bennettchecked with Isbell who informed him that he had not signed with the Union andwas against the Union.Bennett had been aided in obtaining employment with theCompany by'Isbell and he felt obligated to Isbell.He immediately went to the picketline at the terminal at approximately 2 a.m. and demanded of those in charge thathis card be given to him.He was told that his card was not available.At 8 o'clockthe next morning,Bennett crossed the picket line and continued to cross it thereafter.Upon the basis of Bennett's uncontradicted testimony which I credit, I find that theUnion obtained his designation card by a fraudulent misrepresentation of a materialfact, and that in no event can Bennett's authorization card be counted in favor ofthe Union.i3Employee McAllister testified that he joined the Union with the understanding thatthey were going to form a union and ask for an increase in wages. On the followingmorning when he discovered the picket line, he asked what the demands of the Uniont3 SeeT7 L R B v. H Rols tstean ,Co, 266 F 2d 407 ('C A. 1), cases collated anddiscussed NEUMAN TRANSIT CO., INC.677were.He then told the pickets that he thought a strike was a last resort weapon.The pickets said they were going to strike first and then talk.He told them that hewouldn't support any such idea and that he was going to cross the picket line. There-after he did so.It is also clear from the testimony of employee Deyo that though he signed a unioncard, that he crossed the picket line from its very inception. In the course of histestimony, he said he signed the card because the rest of the men wanted him to. InDeyo's opinion the strike was unnecessary, so he crossed the picket line when it wasfirst placed at the terminal, and he continued to cross it until the time of the hearing.Employee Donald Mills testified that he signed an application for membership inthe Union but that he did not "believe in striking for one thing" and that he crossedthe picket line as soon as it was placed.The testimony of these men, which illustrates their conduct in relation to thepicket line, is of importance here, not because their crossing of the picket line can-celled their authorization given to the Union, but because of its important bearingupon Neuman's judgment that, in fact, the Union didnotrepresent a majority ofhis drivers.As far as Neuman was concerned, when these men crossed the picketline and appeared for work, he drew the reasonable inference that they were notadherents of the Union.When he took into consideration the fact that Sealock andStanley who were on the picket line had been previously discharged for cause, andfour men had been laid off for lack of work, he came to the conclusion, upon whatappears to be very reasonable grounds, that the total union strength was far shortof a majority.From all available evidence I have reconstructed the disposition of the Neumandriver force as of 8 a.m. August 21. It shows the following situation:Rawlins men at work who had not signed up with the Union Cantu, Cozart, Dickson, Isbell,Lindbergh, K McBride, R McBride, Poole, R Wales-------------------------------------9Men who had signed with the Union, but who crossed picket line Bennett, Deyo, Mills,McAllister -----------------------------------------------------------------------------4Union adherents honoring picket lineEverett, Foote, Gonzales, Ranson, Hays, Langwell, O'Connell, Ross, Shurtz, Speyer,W Wales, Urban-----------------------------------------------------------------------12Jones, Saxton, Stanbury (Employees to status of laid off employees, counted for the union)3Sealock, Stanley-not counted as employees because they had been discharged for cause,prior to the strikeRawlinsTerminal-On picket line, 12+3 ----------------------------------------------------------------------15At work, 9+4 ---------------------------------------------------------------------------13Riverton-Allat work Allen, Irons, Miller, Phillips, Taylor----------------------------------5Casper-Atwork Lamar- -----------------------------------------------------------------IEvanston-All at work Calder, Crompton, Taylor, Tolle-------------------------------------4Roclc Springs-Atwork.Nation----------------------------------------------------------------------------------IEmployee in status of laid-off employee, counted for Union, Frederick--------------------IJeffreyCity-All at work Hornbeck, L Kelly, 0 Kelly, Lamb, Luton, Patton---------------6TOTALSWorkingPicketingTotalRawlins-----------------------------------------------------Riverton-----------------------------------------------------Casper -------------------------------------------------------Evanston----------------------------------------------------Rock Springs-------------------------------------------------13514115------------------------------------1124630161628514240646iNo picketIfNeuman on the morning of August 21 saw the disposition of the work forceas I see it, as reconstructed from the evidence, he had every reason to believe thatthe Union did not in fact have a majority in any unit, which the Board might deemappropriate.While there has been much argument in this case as to whether the 678DECISIONS OF NATIONAL LABOR RELATIONS BOARDappropriate unit should be all drivers at Rawlins, Riverton, Casper, Evanston, andRock Springs with Jeffrey Cityexcluded,or whether the drivers at the last-namedterminal should be included, for the purposes of our analysis that decision has nosignificance, because whether Jeffrey City is counted in, or counted out, the Uniondid notappearto Neuman to have a majority status in either unit.If Jeffrey City was excluded the count was: at work, 24; on strike, 16; of a totalof 40 drivers.If Jeffrey City was included the count was: at work, 30; on strike, 16; of a totalof 46 drivers.From the above, it is clear and I find that Neuman's expression of a doubt as tothe Union's lack of majority status was made in good faith and upon visual evidenceand an arithmetical calculation which he could not disregard. In the circumstancesof this morning, if he had recognized the Union and signed a contract with it, heand the Union would have run the risk of being prosecuted for a different unfairlabor practice, knowingly executing a contract foisting a minority union on allNeuman's employees in derogation of the employees' rights under Section 7 of theAct.14When Neuman filed his RM petition with the Regional Office, under the cir-cumstances here present, he fulfilled his duty as required by the Act.At that pointhe was entitled to have his doubt as to the Union's actual status resolved by theBoard's elective processes, to enable him to determine what course of action the Actrequired him to take.15Upon a consideration of all the credible evidence, I find that the Company hasnot refused to bargain with the Union in violation of Section 8(a) (51) of the Act,for two reasons: (1) Neuman had a good-faith doubt as to the majority status ofthe Union in an appropriate unit of his drivers, and (2) the Union did not in facthave majority status at any place, except at Rawlins terminal.That terminal isadmittedly integrated with those at Riverton, Evanston, Casper, and Rock Springs,and integrated, in my judgment, with Jeffrey City.165. Interference, restraint, and coercionThe General Counsel's complaint alleges that Neuman and Supervisors Stewart.Boyer, and McLean interrogated certain employees and threatened them with lossof employment or other economic reprisal.The complaint also alleges that theCompany used an employment application which was unlawful in that it requestedthe prospective employee to disclose his union affiliation.The allegationas to the illegalemployment application was disproved in thecourse of the hearing.Employees Sealock and Langwell both testified that they"thought" that their employment application contained such a question, but thateach had seen his application and each admitted that it did not contain such a ques-tion.That is the only evidence in this record on that point.The principalstatementsalleged by the General Counsel to be coercive are con-tained inthe testimony of employee Everett.Everett testified that about 3:30 a.m.on August 21 Neuman phoned him at hishome.Neuman told Everett that theUnion had put up a picketline atthe terminal and Neuman then asked Everett howhe felt about it.Everett replied that he wouldn't cross a picket line, then Neumansaid,"You'stand on your convictions and I'll stand on mine."The General Counselthen asked Everett if Neuman "had said anything else?" Everett replied thatNeuman"said againthat he wouldn't go union "Everett also testified that about August 29 he was in Riverton, Wyoming, andhe met Boyer, the Company's dispatcher at the terminal.Everett said that onthismorning he and Boyer went to a neighboring coffee shopThey sat there anddiscussed the picketline and inthe course of the conversation Boyer said that Neumanhad told him "that he would go for broke before he joined the union."Employee Robert Hays testified that at approximately8 p.m. onAugust 20 Rogers,the dispatcher at the Rawlins terminal, asked him if he had been approached by theUnion.Hays answered that he had not, but some men had been up at his house14 SeeInternational Ladies' GarmentWorkers' Union,AFL-CIO (Bernhard-AltmannTexas Corp)v.N L R.B.,366 U.S 731. ,11NLR.B v.Hannaford Bros Co(T R Savage Division),261 F 2d 638(C.A 1)Celanese Corporation of America,95 NLRB 664;Joy Silk Mills,Inc v.NLRB,185 F.2d 742 (CAD C.), cert. denied 341 US 9141e In this computation I have credited the Union with 19 union applications in evidenceSealock and Stanley may not be so credited because they were discharged for cause priorto the demand and Bennett may not be so credited because his application was obtainedby fraud NEUMAN TRANSIT CO., INC.679while he was away.Rogers then told Hays that if they came back to tell them toleave him alone, that he didn't want to be bothered.Then Rogers asked Hays whathe thought about the Union and Hays replied that he didn't care for the Union, thatthey had never done much for hun.Rogers then said that "the guys was planningon going union" and he would like for Hays to stay with him, but he wasn't tryingto tell Hays what to do, that he would have to make up his own decision on thematter.Again, the General Counsel asked, "What else did he say?"And thewitness replied, "Well, I am trying to think here.Oh, he said they wouldn't gounion no matter what, that if it came to a vote even if they voted union they wouldn'tgo, if they had to, they would just lock the doors and sell out, they would ratherthan go union." 17Employee Gerald Urban testified that on the morning of August 20 DispatcherRogers asked him if a couple of the boys had been down to see him.He repliedin the affirmative.Rogers then asked Urban if he had signed anything and Urbansaid, "Yes "Then Rogers, in reference to a trip that Urban was about to make,said, "Well, I guess we're going to have to send you, anyway."Rogers then dis-patched Urban on a trip to Casper.When Urban returned on the morning ofAugust 21, the picket line was up at the Rawlins terminalWhen he took his truckinto the terminal, Urban saw Neuman.Neuman asked Urban whether he was go-ing to stay and work, or whether he was going out there and sit with the boys.Urban replied that he had a withdrawal card from the Teamsters before, and that hehad signed up in this campaign, so he guessed he would have to go out there withthe boys.Neuman replied, "Okay," and added that when this was all over Urbancould come back and get his job back 18In his testimony, Dispatcher Rogers denied that he had talked about the Unionwith Urban.He testified that he could not have had such a conversation becausehe had no knowledge of any union activities until Neuman called him around mid-night, August 20.Upon a consideration of all the evidence, including the demeanor and bearing ofthe witnesses, I credit the testimony of RogersFurthermore, in view of the fact that the strike was in progress, with its accom-panying picketing, at the time that Boyer said Neuman would not go Union, I under-stand that statement to mean that Neuman would not capitulate to the Union.No-where in these statements attributed to Neuman is there any element of threat ofreprisal or force or promise of benefit which is required before a statement can befound to constitute a violation of Section 8(a)(1) of the Act.There is no evidence in the record that Supervisors Stewart and McLean in anyway interfered with, restrained, or coerced any employees.The General Counsel'sallegation, as regards those supervisors, are dismissed for insufficient evidence.6.The so-called background testimony; the Ferris Hotel incidentFrom the testimony of employees Sealock, Stanley, Langwell, Everett, and Gon-zales, it is clear that sometime in the spring of1960,a meeting of Neuman and hisemployees was held at the Ferris Hotel, Rawlins.Apparently, a petition circulatedamong the employees by employee Tom Deyo triggered this meeting.One furtherfact about this meeting is clearly established.The General Counsel conceded thatthe petition around which all the testimony revolved was lost or destroyed, andwas not available as evidence.The General Counsel also conceded that the peti-tion had nothing to do with the Union, which is a party to this proceeding.Employee Sealock testified that a few days before the meeting at the Ferris Hotelhe had a conversation with Neuman, in which Neuman said that a petition was be-ing circulated among the men and asked Sealock how he felt about it. Sealocksaid he was fairly new with the Company and he would do what the other men did.Neuman then asked Sealock what his biggest beef was. Sealock said the men werehauling as much gas in 7,000 gallon tankers, as the men in the 8,000 gallon tankers,and he thought they should be paid the same.Neuman said he would look into thatand correct it.According to Sealock, in this conversation Neuman then said thathe would fire every man who signed the petition or signed an application for aunion card.Later in the day, Neuman repeated this statement to a group of em-ployees, but Sealock could not remember which employees were in this groupSealock testified that at the meeting at the Ferris Hotel, Neuman said that he hadsaid some things he would have to retractOne of these was in reference to thepetition, and his statement that he would fire the men who signed the petition; at17Transcript, page 573"Transcript, page 525. 680DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe meeting Neuman said he would have to retract that because "it just wasn't legal."Sealock said he had never read the petition and had not signed it, so he did notknow what the petition was about.Employee Everett, like Sealock, testified that he had never read the petition orsigned it.He testified to the same effect, as Sealock, in regard to Neuman's state-ment at the meeting at the Ferris Hotel, that he would have to retract his statementabout firing the men who had signed the petition. In the course of his testimony,Everett said that the petition wasnot about a unionbecause he remembered thatTom Deyo, the author of the petition, spoke from the floor and said that the petitionwas not in regard to a union.Employee Gonzales next testified that he had signed the petition, but could notrecallwhen or where he signed it, or who presented it to him.He testified he"thought" it concerned a union.As to the meeting at the Ferris Hotel, Gonzalesdisplayed an utterly confused memory, placing the date of the meeting in the winterof 1960, the spring of 1960, and the winter of 1961, which would be a date afterthis present dispute arose.Employee Langwell also testified that he attended the meeting at the Ferris Hoteland, like others, he had not seen or signed the petition.Langwell testified that atthe meeting, Neuman said "That there would be no union" and that the Company"would shut its doors and close its business down before it had a union."Langwellthen testified that prior to this statement by Neuman, no one had raised the questionof a union, and the petition had not raised the question of a union.Employee Stanley testified that when he first went to work for Neuman in March1960, Neuman interrogated him in regard to his union affiliation. Stanley said hehad withdrawn from the Union, and Neuman said, "Good, we don't want a unionin here."Employee Tom Deyo, who apparently was the author of this petition, was called,as a witness by the General Counsel.He had signed a membership application forthe Union, but had crossed the picket line continuously since it had been set up-The General Counsel didnotquestion Deyo about the petition or the meeting atthe Ferris Hotel. In the course of Deyo's examination on another point, the Gen-eralCounsel confronted Deyo with a previous statement Deyo had made to anagent of the General Counsel.The statement concluded with the assertion thatDeyo had "never heard anyone from management say anything for or against theUnion."The Motion To Strike the So-Called Background TestimonyThe above is a brief summary of the testimony on this subject.At each point atwhich the General Counsel proffered such testimony, Counsel for the Respondentobjected upon the basis of relevancy and upon the ground that the Supreme Court'sdecision in theBryancase(supra)barred theadmissionof such testimony. Inconsidering this testimony in the light of theBryandecisionsomeremarks of theCourt are pertinent to thiscase.The Court stated that the policy behind Section10(b) of the Act was "to bar litigation over past events `after records have beendestroyed,witnesseshave gone elsewhere, and recollections of the events in questionhave become dim and confused."' That description certainly fits this testimony.Here the testimony pivots around a central document or record, a petition, whichhas been lost or destroyed, and no witness can testify as to what the petition con-tained.They disagree as to whether it pertained to a union or not, and the GeneralCounsel concedes that it did not pertain to the Union, here a party.Nor doesany witness say thatanyunion was then involvedin aneffort to organize theNeuman employees.At most, all we have is a statement by two highly partisan witnesses, Sealock andLangwell, that Neuman said he would fire any man who signed the petition, andthat at the meeting at the Ferris Hotel Neuman said he would retract that statementbecause he had learned that such an action "just wasn't legal."The General Counsel proposes that from this testimony I conclude that Neumanwas activatedthenby an "anti-union animus" that carried over from 1960 to August1961, and that this "anti-union animus" motivated Neuman's conduct as to thecontested issues herein.That proposal I must reject for a variety of reasonsThe first reason is that the statement attributed to Neuman and his purportedretraction of it, are divorced from the context of circumstances in which either thestatement or the retraction was made.Here, we have onlya fragmentof theentire transaction.Secondly, the transaction appears to be most ambiguous. If Neuman made theoriginal statement, it might illustrate his anger about some feature of the petition,but surely his public retraction of the statement can only be construed as an AMERICAN OPTICAL COMPANY681expressed determination to observe the law, despite his anger in the matter.And,no man was discharged! I can attach no significance to this testimony.Thirdly, this testimony was received only on the representation by the GeneralCounsel that it would shed light on the issues herein.Now, what is the light?Surely, if the light is to illuminate that which lies in darkness, the light should beclearly discernible, and burn with such brightness that its removes shadows fromthe principal issues.But here the allegedly illuminating testimony has far lessclarity than the contested issues which are surrounded by an illuminating mass ofundisputed evidence.The Ferris Hotel incident adds more confusion than clarityto this record.And lastly, this testimony has all the earmarks of something dragged from theshadowland of past, forgotten events, by an exhaustive examination of the memoriesof partisan witnesses in a desperate effort to make out a case,where none exists. Ifind this testimony to be of most dubious character, and I believe no prudent personwould accept it and, upon it, base any decision of importance.TheBryancase is,not dispositive of the motion of the Respondent, as I read the case, but I grant theRespondent'smotion to strike this testimony on the ground that it is entirelyirrelevant, and does not shed any light on the actions of the Respondent occurringwithin the 6-month period defined by Section 10(b) of the Act.The actions of theRespondent within that period, when viewed in the light of the undisputed evidence,is crystal clear.CONCLUSIONFor the reasons stated above, I find that the General Counsel has failed to proveby a preponderance of the credible evidence that the Respondent has committed anyof the unfair labor practices alleged in the complaint.On the contrary I find thata substantial preponderance of the evidence establishes:1.That Sealock and Stanley were discharged for cause, and that Frederick,Stansbury, Jones, and Saxton were laid off temporarily for lack of work and forno other reason.2.That the Respondent had a good-faith doubt of the Union's majority statusin the appropriate unit, and did not violate Section 8(a)(5) when it refused torecognize or bargain with the Union.3.That none of the supervisors or officials of the Company violated Section8(a)(1) of the Act.Therefore it is recommended that the complaint herein be, and it hereby is dis-missed in its entirety.American Optical CompanyandUnited Optical Workers Union,.Local853.Case No. 13-CA-4490. September 18, 1962DECISION AND ORDEROn June 8, 1962, Trial Examiner Alba B. Martin issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in and was not engaging in the unfairlabor practices alleged in the complaint and recommending that thecomplaint be dismissed in its entirety, as set forth in the attachedIntermediate Report.Thereafter, the General Counsel and UnitedOptical Workers Union, Local 853 filed exceptions to the IntermediateReport, and supporting briefs.The Respondent filed a brief in sup-port of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board'has delegated its powers in connection with thiscase toa three-member panel [Chairman McCulloch and Members Rodgers and:Fanning].138 NLRB No. 85.